PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/087,497
Filing Date: 21 Sep 2018
Appellant(s): SATOU et al.



__________________
D. Richard Anderson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. [US 2006/273677] in view of Teubel et al. [US 2013/039784] and further in view of Anpo [JP 59136053A] (see annotated translation).
Claim 4, Horng et al. discloses a rotor comprising: a shaft [32); a hub [31) that is fixed to one axial end part of the shaft [32], is configured to cover one axial end face of the shaft [32], and is made of a resin [paragraph 0023]; an outer peripheral part [312] that is disposed radially outside the hub [31] and is connected to the hub [31].
Horng et al. fails to teach that the hub has a plurality of connection parts [3, 203] that radially outward extend from the hub [2, 202] of the rotor with an axial through space defined between adjoining two of the connection parts,  the axial through space radially extending from the hub to the outer peripheral part.
Teubel et al. teaches a hub made from a central portion [42] with a plurality of connection parts [36] that radially outward extend from the hub of the rotor [18] wherein an outer part [cylindrical outer surface of 18; figure 1] is connected to the hub via the connection parts and with an axial through space [34] defined between adjoining two of the connection parts [36],  the axial through space radially extending from the hub to the outer peripheral part [figure 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the rotor of Horng et al. from a hub with a plurality of Nerwin v. Erlichman, 168 USPQ 177, 179 and introducing the open alternative hub structure of Teubel et al. as a means to reduce the weight of the rotor.
Horng et al. in view of Teubel et al. fails to teach the claimed details of the production method for the hub by defining a hub formation space for forming the hub, connection part formation spaces for forming the connection parts, and an outer peripheral part formation space for forming the outer peripheral part, using a plurality of dies with the hub formation space, the connection part formation spaces, and the outer peripheral part formation space communicating with each other, and disposing the one axial end face of the shaft in the hub formation space; and injecting a molten resin from a resin injection gate of one of the dies, the resin injection gate being disposed opposite the one axial end face of the shaft, into the hub formation space, supplying the molten resin from the hub formation space to the outer peripheral part formation space via the connection part formation spaces, and curing the molten resin in each of the hub formation space, the connection part formation spaces, and the outer peripheral part formation space, to form the hub, the connection parts, and the outer peripheral part.
Anpo teaches a production method [figure 4] for a rotor [figures 2 and 6], the rotor including: a shaft [40]; a hub [10] that is fixed to one axial end part of the shaft [figures 2 and 6], is configured to cover one axial end face of the shaft, and is made of a resin [paragraph 0001; “A molten mixture with a resin is injected into the cavity, and then the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the production method of Anpo to the rotor of Horng et al. in view of Teubel et al. also that the molds produce desired hub shape with the connection parts and the outer peripheral part since it was known in the art to create rotors by injection molding via a gate a taught by Anpo, the change of shape of the rotor requires a modification of the mold shape.  The production method is obvious in the product structure as outlined above by Horng et al. in view of Teubel et al. and Anpo.
Claim 2, Horng et al. as modified discloses the production method for a rotor according to claim 4, wherein Teubel et al. teaches that the connection parts [36] are each inclined to form an acute angle with respect to an axial direction of the rotor [18; figures 1 and 2].

Claim 3, Horng et al. as modified discloses the production method for a rotor according to claim 4, wherein Horng et al. discloses that the hub [31], the connection parts, and the outer peripheral part [31] are each made of a plastic magnet [paragraph 0023].

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive.
Appellant argues that the combination of Horng et al. [US 2006/273677] in view of Teubel et al. [US 2013/039784] and further in view of Anpo [JP 59136053A] (see annotated translation) does not teach the claimed invention.  The examiner disagrees.
Appellant’s first argument is with the rejection in which Horng and Teubel are relied upon as teaching the claimed rotor shape and Anpo is merely relied upon to show a method in which an injection molded rotor can be produced.
“First, none of the cited prior art nor the Action provides any evidence that the production method of Anpo could be used to manufacture a rotor having the modified shape allegedly disclosed by the combination of Horng and Teubel. Anpo specifically discloses that the rotating shaft 40 is restricted to a predetermined position in the cavity 18 by the magnetic field applied to the magnetizing yoke 24 (which forms a part of the inner peripheral wall surface of the cavity 18)while the injected mixture of ferromagnetic powder and synthetic resin is in a molten state. However, nowhere in Anpo, nor the Action, is there any technical evidence or suggestion that the manufacturing method of Anpo could be applied to form a rotor having the claimed shape.”

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Appellant is focusing on the particular structures disclosed in Anpo utilized to create the rotor of Anpo.  However, Anpo is merely relied upon to teach that a resin rotor can be made by injection molding.  The combination of Horng et al. in view of Teubel et al. as outlined in the rejection discloses the claimed rotor structure made from resin [Horng et al.; paragraph 0023].  It was well known in the art at the time the invention was filed to construct a resin-based rotor by means of injection molding as taught by Anpo.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the rotor of Horng et al. in view of Teubel et al. using injection molding as taught by Anpo.

Appellant’s second argument is that the method of Anpo would not yield the claimed structure.
“Second, even if, arguendo, the method of Anpo could be modified to produce the claimed rotor, one skilled in the art would appreciate that when a rotor as recited in claim 4 is formed with the production method of Anpo, shapes of the fixed dies 20 and magnetization yokes 24 in Fig. 5 of Anpo must be changed (see the annotated figure below). That is, forming the rotor of claim 4 using the production method of Anpo requires the shape of the cavity 18 in Fig. 4 of Anpo be changed. Generally, changing the shape of the cavity 18 further requires a change in the position of the injection gate(s). Therefore, one skilled in the art would not think to change the shape of the cavity 18 while leaving the position of the gate 30 unchanged. However, none of the cited prior art provides any suggestion and/or reasoning to how/where the injection gate should be located.”


In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  To reiterate, Anpo is merely relied upon to show a method in which an injection molded resin rotor can be produced.  Constructing the rotor shape of Horng in view of Teubel by means of injection molding as taught by Anpo would have merely required a change in the molds and dies as was well known as disclosed by Anpo.  Horng et al. in view of Teubel et al. render obvious the claimed rotor shape.  The rejection applies the production method of Anpo to make the hub of Horng et al. in view of Teubel et al.  This modification merely requires changing the shape of the molds to yield the hub of Horng et al. in view of Teubel et al.  Such modifications in the art of injection molding were well known and within the scope of one of ordinary skill in the art to create injection-molded components.  One of ordinary skill in the art of constructing resin rotors via injection molding would have known and understood how to change the shape of the dies and molds to create the rotor shape of Horng in view of Teubel.
Regarding the positioning of the injection molding gate, it would have been obvious to locate the gate opposite an axial end face of the shaft as taught by Anpo since this location is generally the center of the rotor which would have facilitated even distribution of the resin in the molds during the injection molding process as would have been well known.

For the above reasons, it is believed that the rejections should be sustained.

/BERNARD ROJAS/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837           

 /JUSTIN P BETTENDORF/ RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.